Citation Nr: 0828054	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-02 439	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from July 1973 to 
July 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

When the veteran appealed the RO's assigned rating for his 
low back disability, he specified on his January 2007 VA Form 
9, Appeal to Board of Veterans' Appeals that he wanted a BVA 
Travel Board hearing.  In correspondence dated in March 2007, 
and again in April 2007, the veteran reiterated that he wants 
a face-to-face Travel Board hearing at the Waco RO.  There is 
no evidence that the veteran has had the Travel Board hearing 
that he has requested, or that either he or his 
representative has withdrawn the hearing request.  The Board 
must therefore remand in order that the veteran be afforded 
the due process to which he is entitled.  

The Board also notes that the Court recently clarified VA's 
duties to notify and assist claimants in substantiating 
claims for increased ratings benefits.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Under Vazquez-Flores, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  Id.  

Review of the record discloses that the veteran has not been 
informed as regards the Vazquez-Flores requirements discussed 
in the preceding paragraph.  The Board will therefore also 
remand this appeal in order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with his increased rating claim.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his low back 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice should 
include information about the rating 
criteria used to rate the veteran's low 
back disability and what is required to 
obtain a higher rating.  The criteria for 
rating low back strain and arthritis 
should be set forth.  The notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Thereafter, and after undertaking any 
other development deemed appropriate, the 
AOJ should consider the issue on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
SSOC that includes consideration of the 
evidence received since October 2006 and 
afforded an opportunity to respond.  

3.  After expiration of the applicable 
period allowed for response, if the 
veteran has not been awarded a complete 
grant of the benefit sought, the veteran 
should be scheduled for the Travel Board 
hearing he requested.  

After the veteran is given opportunity to appear before the a 
member of the Board, the case should be returned to the Board 
for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
AOJ.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

